DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Applicant’s arguments, see Applicant's Arguments/Remarks pgs. 12-13, filed 30 June 2021, with respect to claims 22 and 34 have been fully considered and are persuasive.  The previous rejections of claims 22 and 34 under 35 U.S.C. 102(a)(1) have hereby been withdrawn. 
In view of Applicant’s amendments filed 30 June 2021 all previous objections of the specification, drawings, and claims as well as rejections under 35 U.S.C. 112(b) and (d) have hereby been withdrawn. 
Claims 22-23, 25-34, and 36-61 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2015/0258543 to Baroud et al. (herein Baroud) as cited in the IDS. 
Regarding independent claim 22, Baroud teaches “a microfluidic method for bringing two drops of different solutions into contact” (see Paragraph 0052), which reads on “a method for manipulating at least one first liquid microdrop and at least one second liquid microdrop in a microfluidic system” as recited in the instant claims. Baroud teaches a microfluidic circuit (5) comprising a capillary trap having a first trapping zone and a second trapping zone (see annotated Fig. 9A), said method comprising the following steps consisting of: 
“displacement of said first drop, caused by the divergence of the walls of said microchannels, coupled with the effects of the surface tension of said first drop, to an 
“displacement of second drop, caused by divergence of the walls of said microchannels, coupled with the effects of the surface tension of said second drop to said area” (see Paragraph 0060) which reads on “trapping the second microdrop in the second trapping zone” as recited in the instant claims. 
Baroud teaches “an area in which [the first drop] is brought into contact with a second drop of a second solution” (see Paragraph 0055) and “said area in which [second drop] is brought into contact with first drop” (see Paragraph 0060) which reads on “the first and second trapping zone being configured in such a way that the first and the second microdrops are in contact with one another” as recited in the instant claims. 
Baroud teaches the attraction of the fluid moving it away from nozzle (52) is relatively weak while the attraction of the fluid moving it away from nozzle (57) is stronger (see Paragraph 0116; Annotated Fig. 9A) which reads on “the first and second trapping zone being configured in such a way that the trapping forces what would be exerted by the first and by the second trapping zone on a same first or second liquid drop would be different” as recited in the instant claims. 
Baroud teaches the attraction of the fluid moving it away from the nozzle (57) toward the first trapping zone is stronger than the attraction of the fluid moving it away from the nozzle (52) which is relatively weak (Paragraph 0116; Annotated Fig. 9A) which reads on “the first microdrop being trapped in the first trapping zone with a trapping force that is greater than what the second trapping zone would exert on the first microdrop” as recited in the instant claims. 

    PNG
    media_image1.png
    585
    691
    media_image1.png
    Greyscale

Regarding independent claim 34, Baroud teaches a microfluidic circuit (5), for brining two drops of distinct solutions into contact (Paragraph 0114), comprising a capillary trap having a first trapping zone (trapping area (5302) and guiding path (534)) and a second trapping zone (trapping area (5301) and guiding path (533)) arranged in such a way that a first microdrop trapped in the first trapping zone and a second microdrop trapped in the second trapping zone are in contact with one another in the capillary trap (see annotated Fig. 9A). Baroud also teaches the attraction of the fluid moving it away from nozzle (52) is relatively weak while the attraction of the fluid moving it away from nozzle (57) is stronger (Paragraph 0116; Annotated Fig. 9A). In other words the trapping forces of the first and second trapping zone on the first and second drops are different. The trapping forces of the first and second trapping zone on a same first or second liquid drop would inherently be different because if they were the same the first and second drops would occupy the same trapping area. 
Baroud fails to teach nor fairly suggest “the microdrops being moved at step (i) in the microfluidic system by an entraining force greater than the trapping force the second trapping zone . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797